362 U.S. 308
80 S. Ct. 757
4 L. Ed. 2d 733
Raymond E. TILGHMANv.CULVER, State Prison Custodian.
No. 135, Misc.
Supreme Court of the United States
March 28, 1960

Raymond E. Tilghman, pro se.
Messrs. Richard W. Ervin, Atty. Gen. of Florida, and Reeves Bowen, Asst. Atty. Gen., for respondent.
On motion for leave to file petition for writ of habeas corpus.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis is granted. The motion for leave to file a petition for writ of habeas corpus is denied. Treating the papers submitted as a petition for writ of certiorari, certiorari is granted. In view of the representations of the Attorney General of Florida that the cause has become moot, the judgment of the Supreme Court of Florida is vacated and the cause is remanded for such further proceedings as that Court may deem appropriate. See N. A. A. C. P. v. Committee on Offenses Against Administration of Justice, 358 U.S. 40, 79 S. Ct. 24, 3 L. Ed. 2d 46.